Citation Nr: 0634827	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear, and if so, whether service connection should be 
granted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's syndrome, 
and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
June 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In October 1974, the RO denied the veteran's claims for 
tinnitus, hearing loss of the right ear, and Meniere's 
syndrome.  In December 2003, the veteran filed a claim for 
service connection for bilateral hearing loss and Meniere's 
syndrome.  A January 2004 letter to the veteran addressed 
what evidence was necessary to substantiate a service 
connection claim for hearing loss of the left ear.  But in 
the September 2004 rating decision and the January 2005 
statement of the case, the RO addressed the three service 
connection issues (tinnitus, right ear hearing loss, 
Meniere's syndrome) that had been denied in October 1974, 
without adjudicating the service connection claim for left 
ear hearing loss.  Accordingly, the issue is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  An unappealed October 1974 rating decision denied the 
veteran's service connection claims for tinnitus, right ear 
hearing loss, and Meniere's syndrome, and that decision is 
now final.    

2.  The evidence received since the October 1974 rating 
decision relates to unestablished facts necessary to 
substantiate the claims for tinnitus, right ear hearing loss, 
and Meniere's syndrome, is neither cumulative nor redundant 
of the evidence previously considered, and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.   38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 
3.309 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for right hear hearing loss.   
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.303, 3.307, 3.309 (2006).

3.  New and material evidence has been received to reopen the 
claim for service connection for Meniere's syndrome.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  In the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are generally final, and may not 
be reconsidered.  38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

In August 1974, the veteran filed a claim for service 
connection for defective hearing and dizziness.  In 
October 1974, the RO denied service connection for tinnitus, 
hearing loss of the right ear, and Meniere's syndrome.  The 
veteran was notified of the adverse decision.  The veteran 
did not file a notice of disagreement with respect to that 
decision, and the decision is now final.  38 C.F.R. 
§ 20.302(a).  

A June 2004 audiology examination report indicates that the 
onset of Meniere's syndrome was approximately March 1974.   
Since evidence of the onset of the disability within one year 
following service was not previously submitted to the RO, it 
is new evidence.  

That evidence is material because it relates to an 
unestablished fact necessary to substantiate the claims; that 
Meniere's syndrome was incurred during service.

One method of establishing in-service incurrence is by 
regulatory presumption which arises with a showing that an 
organic disease of the nervous system was manifest to a 
compensable degree within one year following service (which 
for this veteran would be by June 1974).  See 38 C.F.R. 
§§ 3.307, 3.309.

Another method is to show that while the disorder was 
diagnosed after service, the symptoms that began during 
service continued thereafter, up until the time of diagnosis, 
indicating that the disease was incurred during service.  
38 C.F.R. §§ 3.303(d).

In the October 1974 rating decision, the veteran's March 1974 
treatment for a mild Eustachian tube dysfunction was noted.  
The June 2004 VA examination report indicates that the 
Meniere's syndrome (with symptoms of tinnitus, hearing loss, 
and dizziness) had its onset approximately in March 1974, 
which was ten months after the veteran's discharge, a 
material fact under either method of proving inservice 
incurrence.  

The standard for new and material evidence has been met and 
reopening the claim for service connection for Meniere's' 
syndrome is warranted.  Because the claims for service 
connection for tinnitus, hearing loss, and Meniere's syndrome 
are inextricably intertwined, reopening is likewise warranted 
for the claims for service connection for tinnitus and 
hearing loss.
 
In view of the decision to reopen the claims, the question of 
whether VA met its duty to notify and assist the veteran is 
rendered moot.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for tinnitus is reopened.  
To this extent, the appeal is granted.   

New and material evidence has been received, and the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  To this extent, the appeal is granted.   

New and material evidence has been received, and the claim of 
entitlement to service connection for Meniere's syndrome is 
reopened.  To this extent, the appeal is granted.   


REMAND

VA must provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if it 
is necessary to decide the claim.  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).

Here, a medical opinion is necessary because:  (1) the 
veteran has a current diagnosis of Meniere's syndrome; and, 
if the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
(2006) apply, the audiologist's conclusion that the onset of 
the veteran's Meniere's disease occurred during the one-year 
period following the veteran's service could trigger the 
presumption of in-service occurrence.  It is not clear, 
however, that Meniere's syndrome is an organic disease of the 
nervous system that is entitled to the presumption of 
inservice incurrence under 38 C.F.R. §§ 3.307 and 3.309.  

In addition, while the audiologist reviewed the records in 
the claims file and concluded that the veteran's Meniere's 
syndrome had its onset approximately in March 1974, the 
audiologist did not opine as to whether the syndrome had 
manifested to a compensable degree, and the record shows 
there may be other service records that would affect that 
determination.  If such an opinion requires an examination, 
one should be scheduled. 

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The veteran asserts that he experienced headaches and hearing 
problems prior to his discharge.  These symptoms are not 
noted in the service medical reports, discharge medical 
history report, or discharge examination report.  A service 
medical record dated January 1973, however, indicates that 
the veteran was interviewed in the Psychiatric Clinic six 
months before discharge.  The notes from that interview are 
not included in the veteran's service medical records.  In 
addition, the veteran asserts that, when he complained about 
headaches and not hearing pre-flight instructions, he was 
transferred to another company.  But the veteran's service 
personnel records are not in the claims file.  Since the 
Psychiatric Clinic records and the personnel records might 
shed some light on the veteran's condition shortly before 
discharge, an attempt should be made to obtain them.  38 
U.S.C.A. § 5103A.

Finally, the veteran was not notified of what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for the tinnitus, 
hearing loss, or Meniere's syndrome disabilities.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED to the RO via the AMC, 
Washington, D.C., for the following action:

1.  Send the veteran notice of evidence 
needed to substantiate his claims that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Assist the veteran in obtaining 
evidence by seeking all mental hygiene 
records (including the January 1973 
Psychiatric Clinic records) and service 
personnel records.  Associate any evidence 
obtained with the claims folder and 
document any unsuccessful efforts to 
obtain those records.  

3.  Thereafter, obtain medical opinions as 
required from appropriate medical 
professionals with respect to the 
veteran's tinnitus, right ear hearing 
loss, and Meniere's syndrome.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  The 
examiner should offer opinions, with a 
complete rationale, on the following 
questions:  

Does Meniere's syndrome constitute an 
organic disease of the nervous system? 
(a) if not, is it at least as likely as 
not (a 50 percent or greater 
probability) that the veteran's 
Meniere's syndrome had its onset during 
service? 

(b) if so, is it at least as likely as 
not (a 50 percent or greater 
probability) that veteran had a 
compensable impairment of any kind, 
attributable to Meneire's syndrome?  

If necessary, schedule the veteran for any 
appropriate examinations. The results from 
any tests should be addressed in the 
examiner's report.  

4 Thereafter, readjudicate all three 
claims on appeal.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case and provide an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


